United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
J.B., Appellant
and
U.S. POSTAL SERVICE, PROCESSING &
DISTRIBUTION PLANT, Charlotte, NC,
Employer
__________________________________________

)
)
)
)
)
)
)
)
)

Appearances:
Humphrey S. Cummings, Esq., for the appellant
Office of Solicitor, for the Director

Docket No. 07-481
Issued: September 4, 2007

Case Submitted on the Record

DECISION AND ORDER
Before:
ALEC J. KOROMILAS, Chief Judge
DAVID S. GERSON, Judge
JAMES A. HAYNES, Alternate Judge

JURISDICTION
On December 12, 2006 appellant timely appealed the September 7, 2006 merit decision
of the Office of Workers’ Compensation Programs which denied his claim for wage-loss
compensation. Pursuant to 20 C.F.R. §§ 501.2(c) and 501.3(d), the Board has jurisdiction over
the merits of the claim.1
ISSUE
The issue is whether appellant is entitled to wage-loss compensation for total disability
during the period May 14, 2004 to April 8, 2005.

1

The record on appeal contains evidence that was received after the Office issued its September 7, 2006 decision.
The Board’s review is limited to the evidence of record at the time the Office rendered its final decision. 20 C.F.R.
§ 501.2 (2007).

FACTUAL HISTORY
Appellant, a 53-year-old modified mail handler, has an accepted claim for aggravation of
right rotator cuff tear and aggravation of right shoulder impingement syndrome, which arose on
or about May 14, 2004.2 He stopped working on May 17, 2004.3
Dr. David R. Kingery, a Board-certified orthopedic surgeon, treated appellant for a right
shoulder injury dating back to June 2003. When he saw appellant on May 7, 2004, Dr. Kingery
noted that he was status post right rotator cuff repair. Dr. Kingery advised that appellant could
perform modified duty with a restriction of no repetitive motion on his right side.
On May 17, 2004 appellant went to the Union Regional Medical Center emergency room
where he was treated by Dr. Jonathan C. Neuman,4 who diagnosed right rotator cuff injury and
prescribed pain medication. Dr. Neuman also excused appellant from work for two days and
advised him to follow-up with Dr. Kingery.
A May 19, 2004 work certificate from First Care Medical Clinic indicated that appellant
could return to work May 21, 2004.5 Another similar certificate, dated May 26, 2004, advised
that appellant could return to work on June 2, 2004.
On June 7, 2004 Dr. Kingery indicated that appellant was able to work with certain
restrictions. He imposed a 10-pound limit on lifting, pushing and pulling. Dr. Kingery also
advised against engaging in overhead work and repetitive motion on the right side.
In an August 4, 2004 letter, Dr. Kingery indicated that he had been treating appellant for
a right shoulder injury since June 2003. He explained that appellant had a potential preexisting
condition of impingement and possible rotator cuff tear which was aggravated by his work
involving sorting and lifting. Dr. Kingery also indicated that appellant had undergone surgery
for his right shoulder condition.
On March 7, 2005 Dr. Kingery advised that appellant should not return to work until he is
reevaluated. He noted that appellant required a functional capacity evaluation and physical
therapy for the right shoulder.
A March 30, 2005 functional capacity evaluation revealed that appellant was capable of
performing at the “light” physical demand level.

2

The employing establishment had been providing appellant modified-duty work as a result of employment
injuries he sustained on July 16, 2001 (06-2040450) and November 18, 2003 (06-2101209). The earliest claim was
for injuries primarily involving the lower extremities and the latter claim was accepted for cervical strain which
reportedly had resolved April 6, 2004.
3

Appellant filed his claim on August 13, 2004 but the employing establishment did not forward it to the Office
until December 16, 2004. The Office accepted the claim on February 4, 2005.
4

Dr. Neuman is Board-certified in emergency medicine.

5

The physician’s signature is illegible.

2

On April 11, 2005 appellant filed a claim for compensation (Form CA-7), for the period
of May 14, 2004 to April 8, 2005. On April 19, 2005 the Office advised appellant of the need to
submit medical evidence establishing disability for work during the entire period claimed. The
Office explained that the current record did not support an injury-related disability and that he
should submit the necessary documentation within 30 days.
The Office later received another return to work certificate which indicated that appellant
was able to return to work on June 24, 2004.6
In a decision dated June 8, 2005, the Office denied appellant’s claim for compensation
for the period May 14, 2004 to April 8, 2005.
Following the decision, the Office received additional medical records that included a
June 1, 2004 work status report from Dr. Kingery indicating that there were no changes in
appellant’s work restrictions.7 Appellant also submitted Dr. Kingery’s April 28, 2005 treatment
notes. Dr. Kingery indicated that appellant had reached maximum medical improvement (MMI).
He found that she had 10 percent permanent impairment of the right upper extremity.
Dr. Kingery released appellant from his care and advised him to follow the restrictions imposed
under the March 30, 2005 functional capacity evaluation.
In a March 7, 2006 report, Dr. Kingery stated that all of appellant’s absences from work
prior to his rating and release on April 28, 2005 should be medically excused, based on his
inability to perform his work functions.
Appellant requested reconsideration on May 31, 2006. The Office reviewed the claim on
the merits and denied modification by decision dated September 7, 2006.
LEGAL PRECEDENT
Disability is defined as the incapacity, because of an employment injury, to earn the
wages the employee was receiving at the time of injury.8 Disability may be partial or total.9 The
employee bears the burden of establishing that he was disabled for work as a result of his
accepted employment injury.10 Whether an accepted injury caused an employee to be disabled

6

Appellant also submitted additional copies of documents that were previously of record.

7

Based on the evidence submitted, Dr. Kingery last saw appellant on May 7, 2004 at which time he imposed a
work restriction of no repetitive motion on the right side.
8

20 C.F.R. § 10.5(f) (2007).

9

Id.

10

William A. Archer, 55 ECAB 674, 679 (2004).

3

for work is a medical issue.11 The Office is not obligated to pay wage-loss compensation absent
pertinent medical evidence addressing the specific dates for which disability is claimed.12
ANALYSIS
Although appellant requested compensation beginning May 14, 2004 the record indicates
that he did not stop working until May 17, 2004. On May 17, 2004 Dr. Neuman excused
appellant from work for two days because of a right rotator cuff injury. However, the emergency
room treatment records do not specifically relate appellant’s right shoulder condition to his
employment as a modified mail handler. Accordingly, this evidence is insufficient to establish
an employment-related disability.
The May 19 and 26 and June 24, 2004 return to work certificates from First Care Medical
Clinic also fail to establish an employment-related disability. The certificates do not identify a
specific medical condition for which appellant was presumably being treated and rather than
establishing total disability during the claimed period, these certificates indicate that appellant
was capable of resuming work on May 21 and June 2 and 24, 2004.
The only other relevant evidence regarding disability was provided by Dr. Kingery. Prior
to appellant’s May 17, 2004 work stoppage, Dr. Kingery imposed a restriction of no repetitive
motion on the right side. This May 7, 2004 work restriction remained in effect when he
examined appellant on June 1, 2004. On June 7, 2004 Dr. Kingery imposed additional
restrictions of no overhead work and no lifting, pushing and pulling in excess of 10 pounds. The
June 7, 2004 weight restriction was, in fact, less of a restriction than the five-pound limitation
associated with the modified mail handler duties appellant performed prior to his May 17, 2004
work stoppage.13 Nine months later, Dr. Kingery submitted a March 7, 2005 work status report
advising that appellant should not return to work until he is reevaluated. He noted that appellant
required physical therapy and a functional capacity evaluation. Shortly thereafter, appellant
underwent a functional capacity evaluation and on April 28, 2005, Dr. Kingery reviewed the
report and indicated that appellant had reached MMI. He released appellant in accordance with
the restrictions of the March 30, 2005 functional capacity evaluation which indicated an ability
to function at the “light” physical demand level. Dr. Kingery later excused appellant from all
absences from work prior to April 28, 2005, “based on his inability to perform his work
functions.”
Dr. Kingery’s various reports do not explain why appellant was presumably unable to
perform his modified mail handler duties. His June 1 and 7, 2004 reports indicate that appellant
was capable of performing modified-duty work. As noted, appellant was performing modifiedduty work when he stopped work on May 17, 2004. Dr. Kingery played a role in crafting
appellant’s April 28, 2004 modified-duty assignment which incorporated certain restrictions
11

Tammy L. Medley, 55 ECAB 182, 184 (2003).

12

William A. Archer, supra note 10.

13

Appellant’s latest modified-duty assignment was prepared on April 28, 2004 in accordance with restrictions
imposed by Dr. Kingery on April 20, 2004.

4

associated with his right shoulder condition. To the extent that appellant was no longer capable
of performing the April 28, 2004 modified mail handler position; it was incumbent upon
Dr. Kingery to explain what aspects of the position he was no longer able to perform.
There is also a gap in appellant’s treatment records from June 2004 to March 2005. It
appears that he did not seek any medical attention for his right shoulder condition during this
nine-month time frame and when he returned to Dr. Kingery on March 7, 2005, Dr. Kingery
offered no explanation or objective evidence to support his finding that appellant was unable to
work at that time. Thus, there is no contemporaneous medical evidence establishing a disability
for work from June 7, 2004 to March 7, 2005. While Dr. Kingery indicated that appellant should
not work after March 7, 2005, he failed to provide a basis for his findings.
On March 7, 2006 Dr. Kingery provided a blanket medical excuse for all work absences
prior to April 28, 2005. However, he did not identify specific work functions that appellant was
reportedly unable to perform. This latter report also tends to contradict Dr. Kingery’s May and
June 2004 reports, wherein he indicated that appellant was able to perform modified-duty work.
The record indicates a willingness on the part of the employing establishment to
accommodate appellant’s various physical limitations. In fact, the employing establishment
accommodated appellant’s right shoulder condition prior to the filing of the instant claim. Thus,
there is no reasonable basis to conclude that the employing establishment was either unable or
unwilling to continue to accommodate appellant. The Board finds that the medical evidence of
record does not establish that appellant was disabled from May 14, 2004 to April 8, 2005 as a
result of his employment-related right shoulder condition.
CONCLUSION
Appellant failed to establish that he was disabled from May 14, 2004 to April 8, 2005 due
to his May 14, 2004 employment injury.

5

ORDER
IT IS HEREBY ORDERED THAT the September 7, 2006 decision of the Office of
Workers’ Compensation Programs is affirmed.
Issued: September 4, 2007
Washington, DC

Alec J. Koromilas, Chief Judge
Employees’ Compensation Appeals Board

David S. Gerson, Judge
Employees’ Compensation Appeals Board

James A. Haynes, Alternate Judge
Employees’ Compensation Appeals Board

6

